Citation Nr: 1415960	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-05 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left hip condition, to include as secondary to service-connected left knee Osgood Schlatter's disease.

2.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected left knee Osgood Schlatter's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In March 2011, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  The Veteran testified before the undersigned VLJ at a March 2013 Travel Board hearing at the RO.  The hearing transcript is of record in the Veteran's Virtual VA paperless claims file.  

The issue of entitlement to service connection for a left hip condition, including as due to service-connected left knee Osgood Schlatter's disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a left hip condition, including as due to service-connected left knee Osgood Schlatter's disease, was initially denied in an unappealed July 2004 rating decision.

2.  The evidence received since the July 2004 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen service connection for a left hip condition, including as due to service-connected left knee Osgood Schlatter's disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for a left hip condition, including as due to service-connected left knee Osgood Schlatter's disease, was initially denied in a July 2004 rating decision.  Evidence of record at that time included the Veteran service treatment records, private and VA treatment records and the report of a December 1990 VA examination.  The RO found there was no evidence that the Veteran's left hip condition was incurred during service or that it was related to his service-connected left knee disability.  The Veteran did not appeal the July 2004 denial and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the July 2004 denial of the Veteran's claim includes Salem VA Medical Center (VAMC) treatment records, a December 2010 VA examination, testimony from the Veteran's March 2013 Board hearing and various statements from the Veteran.  Specifically, the Veteran has claimed that his VA physician told him there may be a relationship between his left hip condition and his service-connected left knee disability.  The Veteran said that physician told him he apparently has an old fracture of the hip.  The Veteran said he fractured his left hip as a child and that injury may have been aggravated by service.  New records from the Salem VAMC document an X-ray finding of an old subcapital fracture of the Veteran's left formal neck.  See Salem VAMC, Orthopedic Surgery Outpatient Note, June 2010.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Additionally, all theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2007).  Thus, the new VAMC medical records and the Veteran's statements that his VA physician said there may be a relationship between his current left hip problems and his service-connected left knee disability are presumed credible and tend to establish a nexus between the Veteran's current left hip condition and his service-connected left knee disability.  As such, these documents relate to unestablished facts that are necessary to substantiate the Veteran's claim for service connection for a left hip condition.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a left hip condition has been received and the claim is reopened.  

Given the favorable nature of the Board's decision to reopen the claim of service connection for a left hip condition, including as due to service-connected left knee Osgood Schlatter's disease, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a left hip condition, to includes as secondary to service-connected left knee Osgood Schlatter's disease, is granted.


REMAND

A remand is necessary for additional evidentiary development.  

The Veteran contends that as a child he was hit by a car and suffered from a broken left hip.  He claims that all of the physical training he underwent during active duty service aggravated his pre-existing left hip condition and led to his current diagnosis of left hip degenerative joint disease.  In the alternative, the Veteran claims that his current left hip condition is the result of his service-connected left knee Osgood Schlatter's disease.

Service treatment records include the Veteran's report at enlistment that he fractured his left leg as a child; no residual disability was noted on examination.  There were no complaints or manifestations of a left hip disability in service.  The record contains a December 2010 VA examination, wherein the VA examiner opined that the Veteran's left hip condition was not caused by his service-connected left knee disability, but did not provide an opinion as to whether the Veteran's service-connected left knee disability aggravated the Veteran's left hip condition.  An adequate opinion should be obtained on remand.  

The most recent treatment records from the Salem VAMC are dated in December 2012.  Accordingly, on remand, records of any recent VA treatment for the Veteran's left hip and left knee conditions should be obtained.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for a left hip condition and left knee condition.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Salem VAMC from December 2012 to present.

2.  After completion of the above, return the claims folder to the VA examiner who examined the Veteran in December 2010, if available, for an addendum medical opinion (if that examiner is unavailable, a medical professional with appropriate expertise) to determine the current nature and likely etiology of the left hip disability The claims file, to include a copy of this Remand, must be made available to the examiner.  

If the examiner determines that an opinion cannot be provided without an examination, an examination should be scheduled.  

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current left hip disability was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current left hip disability was caused by his service-connected left knee disability?

(c)  Is it at least as likely as not that the Veteran's service-connected left knee disability aggravated any current left hip disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of left hip disability present (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the issue on appeal.  If any benefit 
remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


